Caton, C. J. Assuming, without determining, that the purchaser of personal property may be charged with constructive notice of a fraud, by which his vendor obtained the property, whenever there is sufficient to put him on inquiry the same as a purchaser of real estate, we are satisfied that the evidence in this case, does not show enough to charge the purchaser with such constructive notice. Ail the evidence there is, showing anything calculated to excite the suspicion of the purchaser, is in the testimony of James Martin. From this it appears that an uncle of the vendor, some hours after the horse was purchased and before the purchase money was paid, told the defendant, that the vendor had bought the horse of Frost, that he was a trifling fellow, and had not money enough to buy such a horse, and that he feared he came by him dishonestly, and advised him to keep his money till he had seen Frost. The auctioneer who sold the horse for the vendor, says he was present at the same conversation, and that subsequently, on the same day, the purchaser met the vendor and asked him to go and see Frost with him, to ascertain if all was right. The vendor said he would go with him next day, but he had got to make a payment on a mill he had purchased in another county; that he must raise the money that day and make the payment or forfeit the mill, and showed the contract of purchase to that effect. This explanation, the witness Lord says, convinced him that David Martin had a good title. And it seems to have allayed any suspicions which the statements of James Martin had excited in the' mind of the purchaser, and he paid for the horse. Indeed, without this explanation, we do not think that the vague statements of James Martin, that David Martin was a trifling fellow and he did not believe he had money enough to buy such a horse, imposed the duty on Gosney to go and hunt up Frost, before paying for the horse. A purchaser should not be bound to take the mere suspicions, unsupported by facts stated, warranting such suspicion, and interrupt his regular business and run about the country to see if they are well or ill founded. If James Martin had told the purchaser that David Martin had acquired the horse fraudulently, or stated any facts inconsistent with the assumption that he had obtained him honestly, the case might have been different. But as it was, we think a reasonably cautious man might have completed the purchase by paying for the horse as the defendant did. The judgment is reversed, and the cause remanded. Judgment reversed.